Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 1 of 32




                 EXHIBIT 2
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 2 of 32




                                           Governor’s Office of Information Technology
                                             MASTER TASK ORDER CONTRACT
                                                               with
                                                 innoWake International, Inc.

                                  TABLE OF CONTEN S
    .
     PARTIES    .............................................................................................................................................................
                                                                                                                                                                     ..
                                                                                                                                                                                1
    .
     EFFECTIVE DATE AND NOTICE OF NONLIABILITY                                                  ................................................................................
                                                                                                                                                                            ..
                                                                                                                                                                                1
    .
     RECITALS         ..........................................................................................................................................................
                                                                                                                                                                        ..
                                                                                                                                                                                1
    .
     DEFINITIONS                                                                                                                                                                2
                               .....................................................................................................................................................
                                                                                                                                                                             ..




    .
      TERM and EARLY TERMINATION                                                                                                                                                3
                                                                 .................................................................................................................
                                                                                                                                                                            ..




    .
      STATEMENTOF WORK                                                                                                                                                          4
                                                 ..................................................................................................................................
                                                                                                                                                                             ..




    .
     PAYMENTSTO CONTRACTOR                                                                                                                                                      6
                                                            ......................................................................................................................
                                                                                                                                                                            ..




    .
     REPORTING NOTIFICATION
                          ——                                                                                                                                                    7
                                                          ........................................................................................................................
                                                                                                                                                                            ..




    .
     CONTRACTORRECORDS                                                                                                                                                          8
                                                   ...............................................................................................................................
                                                                                                                                                                            ..




    0 CONFIDENTIAL INFORMATION-STATERECORDS
        .                                                                                       ................................................................................
                                                                                                                                                                            ..
                                                                                                                                                                                8
    1 CONFLICTSOF INTEREST
        .
                                                                                                                                                                               10
                                                      ..........................................................................................................................
                                                                                                                                                                          ..




    2 REPRESENTATIONS AND WARRANTIES
        .                                                                      ................................................................................................
                                                                                                                                                                          ..
                                                                                                                                                                               10
    3 INSURANCE
        .
                                                                                                                                                                               11
                               ...................................................................................................................................................
                                                                                                                                                                           ..




    4 BREACH
        .             .........................................................................................................................................................
                                                                                                                                                                       ..
                                                                                                                                                                               12
    5 REMEDIES
        .                .....................................................................................................................................................
                                                                                                                                                                       ..
                                                                                                                                                                               13
    6 NOTICES and REPRESENTATIVES
        .
                                                                                                                                                                               15
                                                                    ............................................................................................................
                                                                                                                                                                           ._




    7 RIGHTS IN DATA, DOCUMENTS, AND COMPUTERSOFTWARE
        .                                                                                                             .......................................................
                                                                                                                                                                           ..
                                                                                                                                                                               15
    8 GOVERNMENTALIMMUNITY
        .
                                                                                                                                                                               15
                                                              ..................................................................................................................
                                                                                                                                                                          ..




    9 STATEWIDECONTRACTMANAGEMENT SYSTEM
        .                                                                                       ..............................................................................
                                                                                                                                                                          ..
                                                                                                                                                                               15     ,




    0 GENERAL PROVISIONS                                                                                                                                                       16
                                                   ..............................................................................................................................
                                                                                                                                                                           ..




    1. COLORADO SPECIAL PROVISIONS                                                                                                                                             18
                                                                      ..........................................................................................................
                                                                                                                                                                           ..




   EXHIBIT A SAFEGUARDINGFEDERAL TAX INFORMATION (“FTI”)
                ——-
                                                                                                                            ...............................................
                                                                                                                                                                         ..
                                                                                                                                                                              A-1
   EXHIBIT B STATEMENTOF WORK
                A
                                                                   ...........................................................................................................
                                                                                                                                                                         ..
                                                                                                                                                                              B-1
   EXHIBIT C PRICES AND RATES
                _
                                                             .................................................................................................................
                                                                                                                                                                        ..
                                                                                                                                                                              C-1
   EXHIBIT D TASK ORDER LETTER
                —_
                                                                 .............................................................................................................
                                                                                                                                                                         ..
                                                                                                                                                                              D-1
    XHIBIT E OPTION LETTER

1. PARTIES
   This Master Task Order Contract (“Contract”)is entered into by and between innoWake International, Inc.
   (“Contractor”),and the STATE OF COLORADO acting by and through the GoVernor’s Office of Information
   Technology (“State” or “OIT”‘). Contractor and the State hereby agree to the following terms and conditions.
2. EFFECTIVE DATEAND NOTICE OF NONLIABILITY
   This Contract shall not be effective or enforceable until it is approved and signed by the Colorado State Controller
   or designee (“Effective Date”). The State shall not be liable to pay or reimburse Contractor for any performance
   hereunder including, but not limited to, costs or expenses incurred, or be bound by any proViSion hereof prior to
   the Effective Date.
3. RECITALS
   A. Authority,Appropriation, and Approval
       Authorityto enter into this Contract exists in CRS §24-37.5-105. Pursuant to CRS §24—-1 l0~—20l, this is a
       cooperative procurement agreement. Funds haVe been budgeted, appropriated and otherwise made available
                                                                                 Page 1 of21
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 3 of 32



       and a sufficient unencumberedbalance thereofremains availablefor payment. Required approvals, clearance
       and coordinationhave been accomplished from and with appropriate agencies. The Contractor was selected
       in accordance with State law as a result of RFP-004~—PVR-ll.
   B. Consideration
       The Parties acknowledgethat the mutual promises and covenants contained herein and other good and
       valuable consideration are sufficient and adequate to support this Contract.
   C. Purpose
       The State requires specialized technical services to Migrate to contemporary operating platforms certain
       legacy business application systems used by the State.
   D. References
       All references in this Contract to sections (whether spelled out or using the § symbol), subsections, exhibits
       or other attachments, are references to sections, subsections, exhibits or other attachments contained herein
       or incorporated as a part hereof, unless otherwise noted.

4. DEFINITIONS
   The following terms as used herein shall be construed and interpreted as follows:
   A. Budget
         “Budget” means the budget for the Work described in a Task Order.
   B. Contract
         “Contract” means this Contract, its terms and conditions, attached exhibits, documents incorporated by
         reference under the terms of this Contract, and any future modifying agreements, exhibits, attachments or
         references incorporated herein pursuant to Colorado State law, Fiscal Rules, and State Controller Policies.
   C. Contract Funds
         “Contract Funds” means funds availablefor payment by the State to Contractor pursuant to this Contract and
         Task Orders, including funds availablefor payment by the State to Contractor pursuant to the Existing Task
         Order.
   D. Contract Term
        “ContractTerm” means the Initial Term and the Renewal Term, if any, as provided in §5.
   E. Evaluation
         “Evaluation” means the process of examining Contractor’s Work and rating it based on criteria established in
         §6., Exhibit B, and and in each Task Order.
   F. Exhibits and OtherAttachments
         The following are attached hereto and incorporated by reference herein: Exhibit A (Safeguarding Federal
         Tax Information), Exhibit B (Statement of Work), Exhibit C (Prices and Rates), Exhibit D (Form of Task
         Order Letter) and Exhibit E (Form of Option Letter).
   G. Fiscal Year
        “Fiscal Year” means the State’s fiscal year, which begins on July 1 of each calendar year and ends on June 30
        of the following calendar year.
   H. Goods
         “Goods” means tangible material acquired, produced, or delivered by Contractor either separately or in
         conjunction withthe Services Contractor renders hereunder or under any Task Order.
   1. Initial Term
        “Initial Term” means the Initial Term of this Contract as provided in §5.A.
   J. Interagency Agreement (IA)
        “InteragencyAgreement (IA)” means an agreement between OIT and another State agency and approved by
        the Colorado State Controller.
   K. Legacy System
         “Legacy System” means the current operating platform being used by the State that needs to be Migrated.
   L. Migrate


                                                      Page 2 of21
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 4 of 32



        “Migrate” means to redeploy a Legacy System or its functional equivalent on a contemporary operating
        platform. “Migration” is the noun form of Migrate.
   M. Modernize
        “Modemize” means to reengineer an application into reusable software components employing the full
        feature richness available in current technologies Modernization is the noun form of Modernize.
                                                          .




   N. Target Platform
        “Target Platform” means the contemporary operating platform that was redeployed from the Legacy System.
   0. Party or Parties
        “Party” means the State or Contractor and “Parties” means both the State and Contractor.
   P. Renewal Term
       “Renewal Term” means the extension of the Initial Term pursuant to an Option Letter as provided in §5.C.
   Q. Review
        “Review” means examining Contractor’s Work to ensure that it is adequate, accurate, correct and in
        accordance with the criteria established in §6 and Exhibit B.
   R. Services
        “Services” means the required services to be performed by Contractor pursuant to this Contract and the Task
        Orders.
   S. State Controller
       “State Controller” means the Colorado State Controller or authorizeddesignee of the Colorado State
       Controller.
   T. Subcontractor
       “Subcontractor”means any third-—party engaged by Contractor to aid in performance of Contractor’s
       obligations.
   U. Task Order
       “Task Order” means a Task Order, substantially in the form of Exhibit D, issued under this Contract, in
       accordance with §6.D, its terms and conditions, attached exhibits, documents incorporated by reference
       under the terms thereofand any future modifying agreements, exhibits, attachments or references
       incorporated therein pursuant to Colorado State law, Fiscal Rules, and State Controller Policies. The
       Existing Task Order shall be deemed to be a Task Order issued under and subject to the terms of this
       Contract.
   V. Task Order Effective Date
       “Task Order Effective Date”, with respect to a Task Order, means the date such Task Order is approved and
       signed by State Controller.
   W. Work
       “Work”means the tasks and activities Contractor is required to perform to fulfill its obligations under this
       Contract, Exhibit B, and each Task Order, including the performance of the Services and delivery of the
       Goods.
   X. Work Product
       “WorkProduct” means the tangible or intangible results of Contractor’s Work, including, but not limited to,
       software, research, reports, studies, data, photographs, negatives or other finished or unfinished documents,
       drawings, models, surveys, maps, materials, or work product of any type, including drafts.
5. TERM and EARLY TERMINATION
   A. Initial Term-WorkCommencement
        The Parties’ respective performances under this Contract shall commence on its Effective Date. This
        Contract shall terminate five (5) years from the Effective Date unless sooner terminated or further extended
        as specified elsewhere herein. The term of a Task Order issued hereunder shall not exceed the remaining
        Contract Term and upon termination of this Contract, all Task Orders issued hereunder shall terminate.
   B. Two Month Extension


                                                      Page 3 of.?.1
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 5 of 32



        The State, at its sole discretion and upon written notice to Contractor as provided in §16, may unilaterally
        extend the Contract Term for a period not to exceed two (2) months if the Parties are negotiating a
       replacement contract (and not merely seeking a term extension) at or near the end of the I11itial Term or any
       Renewal Term. The provisions of this Contract and each Task Order in effect when such notice is given,
        including, but not limited to prices, rates, and delivery requirements, shall remain in effect during the two (2)
       month extension. The two (2) month extension shall immediately terminate when and if a replacement
       contract is approved and signed by the Colorado State Controller.
   C. State’s Option to Extend
       The State may require continued performance of this Contract for two Renewal Terms of five (5) years each
       beyond the Initial Term at the same rates and same terrns specified in the Contract. The second five (5) year
       Renewal Term shall only cover Migrations that include maintenance that exceed the ten (10) year term of the
       Contract. No new Migrations or Modernizations may occur during the second five (5) year Renewal Term.
       If the State exercises the options, it will provide written notice to Contractor at least thirty (30) days prior to
       the end of the Initial Term or Renewal Term in form substantially equivalent to Exhibit E, specifying the
       lengzh of the Renewal Term. If exercised, the provisions of the Option Letter shall become part of and be
       incorporated into this Contract. The total duration of this Contract, including the exercise of any options
       under this clause, shall not exceed fifiteen (15) years.
6. STATEMENTOF WORK
   A. Completion
       Contractor shall complete the Work and its other obligations as described herein and in Exhibit B on or
       before the termination date of the Contact set forth in §5.A. The State shall not be liable to compensate
       Contractor for any Work performed prior to the Effective Date or after the termination of this Contract.
   B. Goods and Services
       Contractor shall procure Goods and Services necessary to complete the Work under each Task Order. Such
       procurement shall be accomplishedusing the Contract Funds availableunder such Task Order and shall not
       increase the maximum amount payable thereunder by the State. Contractor shall not enter into separate or
       individual Contracts for the Goods and/or Services provided under this Contract or any Task Order with
       other State agencies during the term of this Contract without the express written consent of OIT.
   C. Employees
       All persons employed by Contractor or Subcontractorsto perform Work under this Contract shall be
       Contractor’s or Subcontractor’s employee(s) for all purposes hereunder and shall not be employees of the
       State for any purpose as a result of this Contract.
   D. Task Orders
          i. State agency ordering
               If a State agency needs Contractor’s Services, the State agency shall contact OIT and submit a request
               for Contractor’s Services. Within 60 days of receipt of a State agency’s request for Contractor’s
               Services, OIT will:
                  a) work withContractor to deterrrine the Work to be completed and Services to be performed by
                    Contractor;
                 b) define, negotiate, and execute a Task Order and its associated Statement of Work for
                     Contractor’s Services and the Work the State agency is requesting be completed; and
                  c) enter into an LA with the State agency to acquire Goods or Services for the agency under the
                     Contract prior to OIT issuing a Task Order for the Goods or Services.
          ii. Issuance
                 a) Tasks shall be defined, negotiated, and ordered by agreement of the Parties in a Task Order,
                     subject to the provisions of this Contract. No Task Order shall modify the provisions of this
                     Contract. Changes to this Contract shall require a formal written amendment, in accordance
                     with §20.H. The State is not committing to issue any minimum number of Task Orders by
                     entering into this Contract.

                                                        Page 4 of21
     Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 6 of 32



      1)) Task Orders shall be processed as follows. First, the State shall provide written notice to
          Contractorin accordance with §16, specifying the desired Services, Goods and requirements.
          Within 45 days of the receipt of such notice, Contractor shall submit a proposal to the State, in
          a form acceptable to the State, which includes all pertinent information, including without
          limitation, price, statement of work, proposed time of performance, estimate number of hours,
          material costs, and warranties. Once the Parties agree regarding the foregoing, they shall
          prepare and execute a Task Order, in a form substantially similar to ExhibitD.
          Performance of the obligations set forth in each Task Order shall be subject to the provisions of
          this Contract. Contractor shall complete the Work and its obligations described in each Task
           Order withinthe stated time and price. The State shall not be liable to compensate or reimburse
           Contractor for any performance under a Task Order, including, but not limited to, costs or
           expenses incurred, or be bound by any provision hereof or thereofprior to the Task Order
           Effective Date or after the termination of such Task Order.
iii. Modification
      3) A modification to a Task Order that increases the scope of work, maximum amount payable, or
           date for final completion of the Task Order shall be agreed to in writing by the Parties in an
           formal Task Order amendment, properly executed by the Parties and approved by the State
           Controller, in accordance with applicable Colorado State law and State Fiscal Rules.
           Modifications to Task Orders, other than Task Order amendments, shall conform to the Policies
           of the Office of the State Controller.
      b) If the State wishes to modify the scope or completion date of, or maximum amount payable
           under, a Task Order, the State shall provide a written notice to Contractor, in accordance with
           §16, providing a detailed description of the requested modification. Within 30 days of the
           receipt of such notice, Contractor shall submit to the State a written Task Order amendment
           proposal setting forth the changes required to accomplish such modifications to the Task Order,
           the revised scope of work, and the costs associated with such modification, including an
           amended not-to-—exceed amount for such Task Order.
           At the request of the State, Contractor shall meet with the State to discuss the Task Order
           amendment proposal and related costs. If the Parties agree to the terms of the modification, the
           Parties shall execute a Task Order amendment.
      d) A Task Order amendment will be approved only for modifications agreed upon by the Parties.
           An increase in Contractor’s cost for the performance of Services or delivery of Goods under a
           signed Task Order shall not constitute grounds for a Task Orderamendment.
iv. Termination
      3) Each Task Order shall terminate on the date specified therein, unless sooner terminated or
           extended by a Task Order amendment. All Task Orders shall terminate upon the termination of
           this Contract. The State, at any time, may terminate a Task Order or decrease the scope of
           work under a Task Order, even it is ongoing anc. even if Contract Funds have been encumbered
           for such purpose. The State shall notify Contractor of the termination of or decrease in the
           scope of work under a Task Order, by the delivery of written notice, in accordance with §16,
           which identifies the Task Order, or portion thereof, to be terminated or decreased and the
           effective date of the termination or decrease. The State shall reimburse Contractor for Work
           performed and for all reasonable charges arising from Contractor having made advance
           commitments for materials, services and supplies which cannot be cancelled. If the State pays
           for such advance commitments, the State may take possession of all materials, supplies, and
           results and finish the Work by such means as it deems fit.
      b) A Task Order may be terminated as permitted by the terms of the Contract or such Task Order,
          upon notice to the non-terrninating Party, in accordance with §16, that such Task Order is being
           terminated. Terminationof a Task Order as provided hereunder or under such Task Order shall
           not constitute a termination of this Contract or any other Task Order.



                                           Page 5 of21
                   Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 7 of 32



                   c) Requests for an extension of the time for the completion of any Task Order performance not
                      requiring a Task Order amendment shall be submitted to the State in writing, in accordance
                      with §16, and shall require the written consent of the State, which consent shall not be
                   unreasonablywithheld.
           V. Payment Terms
                 Each Task Order shall contain the terms of payment for the Work to be completed for such Task
                                                                        q




                 Order and shall be based on the pricing contained in Exhibit C of this Contract. The State does not
                 guarantee that a minimum number of hours or minimum quantity of Goods or Services will be
                 ordered from Contractor pursuant to this Contract. The Budget attached to each Task Order shall
                 include all fees, costs and expenses, including, but not limited to, labor costs, travel expenses, parts,
                 service, repair, removal, replacement,mileage charges, supplies, mailing charges, installation, testing,
                 communications, order and order tracking,reporting, debugging, analysis, delivery charges and other
                 expenses under such Task Order. The Budget attached to each Task Order shall include all of
                 Contractor’s and Subcontractor’s Goods, Services, license fees, and expenses.
           vi.   Liquidated Damages
                  The Parties may provide for liquidated damages in any Task Order to the extent that the damages
                  from a breach of such Task Order are difficult to prove or estimate. The amount of liquidated
                  damages specified in a Task Order shall represent a reasonable estimation of damages that will be
                  suffered by the State, including costs of additional inspection and oversight and lost opportunity for
                  additional efficienciesthatwould have resulted from on-—time completion of performance.
7. PAYMENTS TO CONTRACTOR
   The State shall, in accordance withthe provisions of this §7, pay Contractorin the amounts and using the methods
   set forth below:

   A. Maximum Amount
         i. Maximum Contract Amount
              The maximum Contract amount payable under this Contract to Contractor by the State is Thirty Million
              Dollars and 0/100 cents ($30,000,000.00), as determined by the State from availablefunds. The
              cumulative amount payable to Contractor by the State under all Task Orders shall not exceed the
              maximum Contract amount. Payments to Contractor are limited to the unpaid obligated balance of the
              Contract and Contractor shall not accept any Task Order resulting in a cumulative amount in excess
              thereof. Increases or decreases to the maximum Contract amount shall require a contract amendment
              executed by the Parties in accordance with §20.H.i and approved by the State Controller.
        ii. Maximum Task Order Amount
              The maximum amount availablefor the purchase of Goods and Services under each Task Order shall be
              defined in such Task Order.
   B. Payment
         i. Advance, Interim and Final Payments
              Any advance payment allowed under this Contract or any Task Order shall comply with State Fiscal
              Rules and be made in accordance with the provisions of this Contract and such Task Order. Contractor
              shall initiate any payment requests by submitting invoices to the State in the form and manner set forth
              and approved by the State. Invoices shall be sent to Governor’s Office of Information Technology, 601
              E. 18th Avenue, Suite 250, Denver, CO, 80203. Attn: Accounting.
         ii. Interest
              The State shall fully pay each invoice within 45 days of receipt thereof if the amount invoiced
              represents performance by Contractor previously accepted by the State. Uncontested amounts not paid
              by the State within 45 days shall bear interest on the unpaid balance beginning on the 46th day at a rate
              not to exceed 1% per month until paid in full; provided, however, that interest shall not accrue on
              unpaid amounts that are subject to a good faith dispute. Contractor shall invoice the State separately for
              accrued interest on delinquent amounts. The billingshall reference the delinquent payment, the number
              of day’s interest to be paid and the interest rate.

                                                          Page 6 of21
                    Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 8 of 32



          iii.    Retainage
            The Parties may agree in any Task Order that the State shall withhold a percentage of the amount shown
            to be due to Contractor on any invoice until the Work required by such Task Order has been completed
            or as otherwise agreed by the Parties. The withheld percentage of each invoice shall be retained as
            provided in such Task Order or as otherwise provided by law.
          '
            AvailableFunds-Contingency-Terminatio11
              .


            The State is prohibited by law from making commitments beyond the term of the State’s current fiscal
            year. Therefore, Contractor’s compensation beyond the State’s current fiscal year is contingent upon the
            continuing availabilityof State appropriations as provided in the Colorado Special Provisions. If federal
            funds are used to fund this Contract, in whole or in part, the State’s performance hereunder is contingent
            upon the continuing availabilityof such funds. Payments pursuant to this Contract and each Task Order
            shall be made only from availablefunds encumbered for this Contract and the State’s liabilityfor such
            payments shall be limited to the amount remaining of such encumbered funds. If State or federal funds
            are not appropriated, or otherwise become unavailableto fund this Contract or any Task Order, the State
            may terminate this Contract or such Task Order immediately, in whole or in part, without further
            liabilityin accordance with the provisions hereof.
         v. Erroneous Payments
            At the State’s sole discretion, payments made to Contractor in error for any reason, including, but not
            limited to overpayments or improper payments, and unexpended or excess funds received by
            Contractor, may be recovered from Contractor by deduction from subsequent payments under this
            Contract, any Task Order, or other contracts, grants or agreements between the State and Contractor or
            by other appropriate methods and collected as a debt due to the State. Such funds shall not be paid to
             any party otherthan the State.
   C. Use of Funds
       Contract Funds shall be used only for eligible costs identified herein and/or in the Task Order Budget.
8. REPORTING NOTIFICATION
                      -




   Reports, Evaluations, and Reviews required under this §8 shall be in accordance withthe procedures of and in
   such form as prescribed by the State and in accordance with §19, if applicable.
   A.   Performance, Progress, Personnel, and Funds
         Contractor shall submit a report to the State upon expiration or sooner termination of each Task Order and
         this Contract, containing an Evaluation and Review of Contractor’s performance and the final status of
         Contractor’s obligations hereunder. In addition, Contractor shall comply with all reporting requirements, if
         any, set forth in this Contract or any Task Order.
   B. Litigation Reporting
        Within ten (10) days after being served with any pleading in a legal action filed with a court or administrative
        agency, related to this Contract or any Task Order or which may affect Contractor’s abilityto perform its
        obligations hereunder, Contractor shall notify the State of such action and deliver copies of such pleadings to
        the State’s principal representative as identified herein. If the State’s principal representative is not then
        serving, such notice and copies shall be delivered to the Chief InformationOfficer of OIT.
   C. N oncompliance
        Contractor’s failure to provide reports and notify the State in a timely manner in accordance with this §8 may
        result in the delay of payment of funds and/or termination as provided under this Contract or any Task Order.
   D. Subcontracts
       Contractor, withthe consent of the State, may enter into one or more written subcontractsfor the
       performance of Contractor’s obligations under this Contract or any Task Order. Each subcontract shall
       comply withall applicable federal and state laws and provide that such subcontractshall be governed by the
       laws of the State of Colorado. Contractor shall submit a copy of each subcontractto the State prior to the
       effective date of such subcontract. The State shall accept or reject such subcontractwithin ten (10) business
       days of the State’s receipt thereof. Failure of the State to accept a subcontractwithin such period shall be

                                                        Page 7 of21
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 9 of 32



        deemed to be a rejection thereof. In the event Contractor engages a Subcontractorto perform Work in
        connection with a Task Order which contains a retainage provision, in accordance with §7..B..iii, Contractor
        and its Subcontractorshall incorporate such retainage provision as a part of the subcontract. Contractor shall
        notify the State immediately,in writing by certified mail, of any action or suit filed and prompt notice of any
        claim made against Contractor by any Subcontractoror vendor which in the reasonable opinion of Contractor
        may result in litigation related in any way to the Contract withthe State. Contractor shall notify the State in
        writing, in accordance with §16 below, within ten (10) days of discovering that a Subcontractorhas been
        served with any pleading in a legal action filed with a court or administrative agency which may affect such
        Subcontractors abilityto perform its obligation under a subcontract.
9. CONTRACTOR RECORDS
   A. Maintenance
        Contractor shall make, keep, maintain, and allow inspection and monitoring by the State of a complete file of
        all records, documents, communications, notes and other written materials, electronic media files, and
        communications, pertaining in any manner to the Work or the delivery of Services or Goods hereunder or
        under any Task Order. Contractor shall maintain such records until the last to occur of: (i) a period of 3 years
        after the date this Contract expires or is sooner terminated, or (ii) final payment is made hereunder and under
        any Task Order, or (iii) the resolution of any pending Contract or Task Order matters, or (iv) if an audit is
        occuring, or Contractor has received notice that an audit is pending, until such audit has been completed and
        its findings have been resolved (collectively,the “Record Retention Period”).
   B. Inspection
        Contractor shall permit the State, the federal government and any other duly authorizedagent of a
        governmental agency to audit, inspect, examine, excerpt, copy and/or transcribe Contractor’s records related
        to this Contract and any Task Order during the Record Retention Period for a period of 3 years following
        termination of this Contract or final payment hereunder and under all Task Orders, whichever is later, to
        assure compliance withthe terms hereof or to evaluate performance hereunder and thereunder. The State
        reserves the right to inspect the Work at all reasonable times and places during the Contract Term, including
        any extensions or renewals. If the Work fails to conform to the requirements of this Contract or any Task
        Order, the State may require Contractor to promptly bring the Work into conformity with Contract and Task
        Order requirements, at Contractor’s sole expense. If the Work cannot be brought into conformance by re~
        performance or other corrective measures, the State may require Contractor to take necessary action to
        ensure that future performance conforms to Contract and Task Order requirements and exercise the remedies
        availableunder this Contract and such Task Order, at law or in equity, in lieu of or in conjunction with such
        corrective measures.
   C. Monitoring
        Contractor shall permit the State, the federal government, and governmental agencies having jurisdiction, in
        their sole discretion, to monitor all activities conducted by Contractor pursuant to the terms of this Contract
        and each Task Order using any reasonable procedure, including, but not limited to: internal evaluation
        procedures, examinationof program data, special analyses, on-site checking, fonnal audit examinations, or
        any other procedures. All monitoring controlled by the State shall be performed in a manner that shall not
        unduly interfere with Contractor’s performance hereunder or under any Task Order.
   D. Final Audit Report
        If an audit is performed on Contractor’s records for any fiscal year covering a portion of the Contract Term,
        Contractor shall submit a copy of the final audit report to the State or its principal representative at the
        address specified herein. Contractor shall ensure the provisions of this paragraph apply to any subcontract
        related to performance under the Contract. Contractor shall, at Contractor’s sole expense, reconstruct any
        records not preserved or retained as required by this paragraph.
10. CONFIDENTIAL INFORMATION-STATERECORDS
   Contractor shall comply with and shall cause each of its Subcontractors and any other party performing Work
   under this Contract or any Task Order to comply with the provisions of this §10 if it becomes privy to confidential


                                                       Page 8 of2l
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 10 of 32



information in connection with its performance. Confidential information includes, but is not necessarily limited
to, any state records, personnel records, and information concerning individuals. Such information shall not
include information required to be disclosed pursuant to the Colorado Open Records Act, CRS §2-4-72-101, et
seq.
A.   Confidentiality
      Contractor shall keep all State records and informationconfidential at all times and comply withall laws and
      regulations concerning confidentiality of information. Any request or demand by a third party for State
      records and information in the possession of Contractor shall be immediately forwarded to the State’s
      principal representative.
B. Notification
     Contractorshall notify its agent, employees, Subcontractorsand assigns who may come into contact with
     State records and confidential informationthat each is subject to the confidentialityrequirements set forth
    herein, and shall provide each with a written explanation of such requirements before permitting them to
     access such records and information.
C. Use, Security, and Retention
    Confidential information of any kind shall not be distributed or sold to any third party or used by Contractor
    or its agents in any way, except as authorizedby this Contract or a Task Order or approved in writing by the
     State. Contractor shall provide and maintain a secure environment that ensures confidentiality of all State
    records and other confidential informationwherever located. Confidential information shall not be retained
    in any files or otherwise by Contractor or its agents, except as permitted in this Contract or approved in
    writing by the State.
D. Protection
    If Contractor provides physical or logical storage, processing or transmission of confidential or sensitive
     State data, Contractor shall provide physical and logical protection for State hardware, software, applications
    and data that meet or exceed industry standards and requirements as set forth in this Contract or a Task
    Order. Contractor shall provide the State with access, subject to Contractor’s reasonable access security
    requirements, 7 days a week, 24 hours a day, for the purpose of inspecting and monitoring access and use of
    State data, maintaining State systems, and evaluating physical and logical security control effectiveness.
E. Security-Notice
    Contractoris responsible for the security of all information provided to it by the State. Contractor shall
    comply with the State’s Cyber Security Policies, which the Governor’s Office of Cyber Security has
    promulgated pursuant to CRS §§24~37.5-401 through 406 and 8 CCR §l50l—5. The Policies are posted at
    http://www.colorado.gov/cs/ Satellite/Cyber/CISO/ 1 20782073 2279.
F. Security Breach Remediation
    If Contractorbecomes aware of a data security breach, it shall notify the State immediately and cooperate
    withthe State regarding recovery, remediation, and the necessity to involve law enforcement, if any.
    Contractor shall be responsible for the cost of notifying each Colorado resident and residents of other states
    whose personal information may have been compromised. Notice shall be made as soon as possible within
    the legitimate needs of law enforcement and according to the requirements of the State. Contractor shall be
    responsible for performing an analysis to determine the cause of the breach, and for producing a remediation
    plan to reduce the risk of incurring a similar type of breach in the future. Contractor shall present such
    analysis and remediation plan to the State within 10 days of notifying the State of the data security breach.
    The State reserves the right to adjust this plan, in its sole discretion. If Contractor cannot produce the
    required analysis and plan withinthe allotted time, the State, in its sole discretion, may perform such
    analysis, produce a remediation plan, and Contractor shall reimburse the State for the reasonable costs
      thereof.
G.   Disclosure-Liability
      Disclosure of State records or other confidential information by Contractor for any reason may be cause for
      legal action by third parties against Contractor, the State or their respective agents. Contractor shall

                                                    Page 9 of21
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 11 of 32



        indemnify, save, and hold harmless the State, its employees and agents, against any and all claims, damages,
        liabilityand court awards including costs, expenses, and attorney fees and related costs, incurred as a result
        of any act or omission by Contractor, or its employees, agents, Subcontractors, or assignees pursuant to this
        §10. Notwithstandingany other provision of this Contract or any Task Order, Contractor shall be liable to the
        State for all consequential and incidental damages arising from a data security breach. The Work under this
        Contract may require the State to supply data to the Contractor that contains Personal Indentifying
        Information (PII). The State, in its sole discretion may securely deliver such data directly to the facility
        where the data is used to perform the Work. The data is not to be maintained or forwarded to or from any
        other facilityor location except for the authorizedand approved purposes of backup and disaster recovery
        purposes. The Contractor shall ensure thatthe data is not retained beyond timeframes established by the
        State.                        a




11. CONFLICTS OF INTEREST
   Contractor shall not engage in any business or personal activities or practices or maintain any relationships which
   conflict in any way withthe full performance of Contractor’s obligations hereunder or any Task Order. Contractor
   acknowledges that with respect to this Contract, even the appearance of a conflictof interest is harmful to the
   State’s interests. Absent the State’s prior written approval, Contractor shall refrain from any practices, activities
   or relationships that reasonably appear to be in conflict with the full performance of Contractor’s obligations to
   the State hereunder. If a conflict or appearance exists, or if Contractoris uncertain whether a conflict or the
   appearance of a conflict of interest exists, Contractor shall submit to the State a disclosure statement setting forth
   the relevant details for the State’s consideration. Failure to promptly submit a disclosure statement or to follow
   the State’s direction in regard to the apparent conflict constitutes a breach of this Contract.
12. REPRESENTATIONSAND WARRANTIES
   Contractor makes the following specific representations and warrantiesfor the benefit of the State on the date
   hereof and as of each Task Order Effective Date, each of which was relied upon and will be relied upon by the
   State in entering into this Contract and each Task Order.
   A. Standard and Manner of Performance
        Contractor shall perform its obligations hereunder in accordance withthe highest standards of care, skill and
        diligence in Contractor’s industry, trade, or profession and in the sequence and manner set forth in this
        Contract or in any Task Order.
   B. Legal Authority Contractor Signatory
                        —




        Contractor warrants that it possesses the legal authorityto enter into this Contract and that it has taken all
        actions required by its procedures, and by-laws, and/or applicable laws to exercise that authority,and to
        lawfully authorizeits undersigned signatory to execute this Contract, or any part thereof, and to bind
        Contractor to its terms. If requested by the State, Contractor shall provide the State with proof of
        Contractor’s authorityto enter into this Contract within 15 days of receiving such request.
   C. Licenses, Permits, Etc.
        Contractor represents and warrants that as of the Effective Date it has, and that at all times during the term
        hereof it shall have and maintain, at its sole expense, all licenses, certifications, approvals, insurance,
        permits, and other authorizationsrequired by law to perform its obligations hereunder and under each Task
        Order. Contractor warrants that it shall maintain all necessary licenses, certifications, approvals, insurance,
        permits, and other authorizationsrequired to properly perform this Contract and each Task Order, without
        reimbursement by the State or other adjustment in Contract Funds. Additionally,all employees, agents, and
        Subcontractorsof Contractor performing Services under this Contract or any Task Order shall hold all
        required licenses or certifications, if any, to perform their responsibilities.Contractor, if a foreign corporation
        or other foreign entity transacting business in the State of Colorado, further warrants that it currently has
        obtained and shall maintain any applicable certificate of authorityto transact business in the State of
        Colorado and has designated a registered agent in Colorado to accept service of process. Any revocation,
        withdrawal or non-renewal of licenses, certifications, approvals, insurance, permits or any such similar



                                                        Page 10 of2l
               Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 12 of 32



       requirements necessary for Contractor to properly perform the terms of this Contract or any Task Order is    a
       material breach by Contractor and constitutes grounds for termination of this Contract.
   D. Contractor Key Personnel
         i. The following Contractor key positions are considered Key Personnel:
               0    Project Manager
               0    Senior Lead Developer
         ii. A change in Key Personnel identified in any Task Order may only be made with prior written approval
                  by the State. The Contractor must submit for the State’s approval, a replacement with the
                  educational and relevant experience qualifications that meet or exceed that of the candidate
                  proposed by the Contractor. The State shall accept or reject the change within 10 business days.
         iii. The number, classificationand qualification of Key Personnel proposed by the Contractor are
                  considered material elements of the performance required of this Contract. Positions may not be
                  eliminated, combined, or shared among other contractual obligations the Contractor may have
                  without prior written approval of the State.
13. INSURANCE
   Contractor and its Subcontractorsshall obtain and maintain insurance as specified in this section at all times
   during the Contract Term. All policies evidencing the insurance coverage required hereunder shall be issued by
   insurance companies satisfactory to Contractor and the State.
   A. Contractor
        i. Public Entities
            If Contractor is a “public entity” within the meaning of the Colorado Governmental Immunity Act, CRS
            §24-10-101, et seq., as amended (the “GIA"’), then Contractor shall maintain at all times during the term
            of this Contract such liabilityinsurance, by commercial policy or self-insurance, as is necessary to meet
            its liabilitiesunder the GIA. Contractor shall show proof of such insurance satisfactory to the State, if
            requested by the State. Contractor shall require each contract with a Subcontractorthat is a public entity,
            to include the insurance requirements necessary to meet such Subcontractor’s liabilitiesunder the GIA.
       ii. Non-—Public Entities
           If Contractoris not a “public entity”' withinthe meaning of the GIA, Contractor shall obtain and
           maintain during the term of this Contract insurance coverage and policies meeting the same
           requirements set forth in §13.B with respect to Subcontractorsthat are not “public entities”.
  B. Contractors Subcontractors
                   -




      Contractorshall require each contract with Subcontractors other than those that are public entities, providing
      Goods or Services in connection withthis Contract or any Task Order, to include insurance requirements
      substantially similar to the following:
       i. Worker’s Compensation
           Worker’s Compensation Insurance as required by State statute, and Employer’s LiabilityInsurance
           covering all of Contractor or Subcontractoremployees acting withinthe course and scope of their
            employment.
         ii. General Liability
              Commercial General LiabilityInsurance written on ISO occurrence form CG 00 01 10/93 or equivalent,
              coveringpremises operations, fire damage, independent contractors, products and completed operations,
              blanket contractual liability,personal injury, and advertising liabilitywith minimum limits as follows:
              (a) $1,000,000 each occurrence; (b) $1,000,000 general aggregate; (c) $1,000,000 products and
              completed operations aggregate; and ((1) $50,000 any one fire. If any aggregate limit is reduced below
              $1,000,000 becauseof claims made or paid, Subcontractorshall immediately obtain additional
              insurance to restore the full aggregate limit and fumish to Contractor a certificate or other document
              satisfactory to Contractor showing compliance withthis provision.
         iii. AutomobileLiability



                                                     Page 11 of21
                  Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 13 of 32



             AutomobileLiabilityInsurance covering any auto (including owned, hired and non-owned autos) with a
             minimum limit of $1,000,000 each accident combined single limit.
          '
             Professional Liability
              .



             The Contractor agrees to maintain in full force and effect a Professional LiabilityInsurance Policy in the
             minimum amount of $1,000,000 per occurrence and $1,000,000 in the aggregate, written on an
             occurrence form, that provides coverage for its work undertaken pursuant to this Contract. If a policy
             written on an occurrence form is not commercially available, the claims-made policy shall remain in
             effect for the duration of this State Contract and for at least two years beyond the completion and
             acceptance of the work under this Contract, or, alternatively, a two year extended reporting period must
             be purchased.
         v. Additional Insured
             The State shall be named as additional insured on all Commercial General LiabilityInsurance policies
             (leases and construction contracts require additional insured coverage for completed operations on
             endorsements CG 2010 l l/ 85, CG 2037, or equivalent) required of Contractor and any Subcontractors
             hereunder.
         vi. Primacyof Coverage
             Coverage required of Contractor and Subcontractorshall be primary over any insurance or self-
             insurance program carried by Contractor or the State.
         vii. Cancellation
             The above insurance policies shall include provisions preventing cancellation or non—-renewal without at
             least 30 days prior notice to Contractor and Contractor shall forward such notice to the State in
             accordance with §16 (Notices and Representatives) within 7 days of Contractor’s receipt of such notice.
         viii. Subrogation Waiver
             All insurance policies in any way related to this Contract and secured and maintained by Contractor or
             its Subcontractors as required herein shall include clauses stating that each carrier shall waive all rights
             of recovery, under subrogation or otherwise, against Contractor or the State, its agencies, institutions,
             organizations, officers, agents, employees, and volunteers.
   C. Certificates
       Contractorand all Subcontractors shall provide certificates showing insurance coverage required hereunder
       to the State within 7 business days of the Effective Date of this Contract. A Subcontractorproviding Goods
       or Services in connection with a Task Order shall provide a certificate to Contractor showing insurance
       coverage required hereunder within seven (7) business days of the Task Order Effective Date of such Task
       Order. No later than 15 days prior to the expiration date of any such coverage, Contractor and each
       Subcontractorshall deliver to the State or Contractor certificates of insurance evidencing renewals thereof. In
       addition, upon request by the State at any other time during the term of this Contract or any subcontract,
       Contractorand each Subcontractor shall, within 10 days of such request, supply to the State evidence
       satisfactory to the State of compliance with the provisions of this §13.
14. BREACH
   A. Defined
       In addition to any breaches specified in other sections of this Contract, the failure of either Party to perform
       any of its material obligations hereunder or under any Task Order in whole or in part or in a timely or
       satisfactory manner, constitutes a breach. The institution of proceedings under any bankruptcy, insolvency,
       reorganization or similar law, by or against Contractor, or the appointment of a receiver or similar officer for
       Contractor or any of its property, which is not vacated or fully stayed within 20 days after the institution or
       occurrence thereof, shall also constitute a breach.
   B. Notice and Cure Period
       In the event of a breach, notice of such shall be given in writing by the aggrieved Party to the other Party in
       the manner provided in §16. If such breach is not cured within 30 days of receipt of written notice, or if a
       cure cannot be completed within 30 days, or if cure of the breach has not begun within 30 days and pursued
       with due diligence, the State may exercise any of the remedies set forth in §15. Notwithstandinganythingto

                                                       Page 12 of21
                  Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 14 of 32



        the contrary herein, the State, in its sole discretion, need not provide advance notice or a cure period and may
        immediately terminate this Contract or any Task Order in whole or in part if reasonably necessary to preserve
        public safety or to prevent immediate public crisis.
   C. Delay or Nonperformance Liquidated Damages
                                   -~




       If the State provides Contractor with written notice of delay or nonperformance under a Task Order, in
       accordance with §16 below, and Contractor fails to cure such delay or nonperformance withinthe time
       specified in such notice, then to the extent such Task Order contains a liquidated damages provision,
       Contractor shall be liable for the liquidated damages in addition to any other applicable damages as provided
       therein.
15. REMEDIES
   If Contractoris in breachunder any provision of this Contract or any Task Order, the State shall have all of the
   remedies listed in this §15. in addition to all other remedies set forth in other sections of this Contract or such
   Task Order following the notice and cure period set forth in §14.B. The State may exercise any or all of the
   remedies availableto it, in its sole discretion, concurrently or consecutively.
   A. Terminationfor Cause and/or Breach
       The State may terminate this entire Contract, any Task Order, or any part of this Contract. Exercise by the
       State of this right shall not be a breach of its obligations hereunder or under any Task Order. Contractor shall
       continue performance of this Contract or such Task Order to the extent not terminated, if any.
        i. Obligations and Rights
             To the extent specified in any termination notice, Contractor shall not incur further obligations or render
             further performance hereunder or under a terminated Task Order past the effective date of such notice,
             and shall terminate outstanding orders and subcontracts withthird parties. However, Contractor shall
             complete and deliver to the State all Work, Services and Goods not cancelled by the termination notice
             and may incur obligations as are necessary to do so withinthe terms of this Contract or any terminated
             Task Order. At the sole discretion of the State, Contractor shall assign to the State all of Contractor’s
             right, title, and interest under such terminated orders or subcontracts. Upon termination, Contractor shall
             take timely, reasonable and necessary action to protect and preserve property in the possession of
             Contractor in which the State has an interest. All materials owned by the State in the possession of
             Contractor shall be immediately returned to the State. All Work Product, at the option of the State, shall
             be delivered by Contractor to the State and shall become the State’s property.
        ii. Payments
             The State shall reimburse Contractor only for accepted performance up to the date of termination. If,
             after termination by the State, it is determined that Contractor was not in breach or that Contractor’s
             action or inaction was excusable, such termination shall be treated as a termination in the public interest
             and the rights and obligations of the Parties shall be the same as if this Contract and/or terminated Task
             Orders had been terminated in the public interest, as described herein.
        iii. Damages and Withholding
             Notwithstandingany other remedial action by the State, Contractorshall remain liable to the State for
             any damages sustained by the State by virtue of any breachunder this Contract or any Task Order by
             Contractor and the State may withhold any payment to Contractor for the purpose of mitigating the
             State’s damages, until such time as the exact amount of damages due to the State fiom Contractoris
             determined. The State may withhold any amount that may be due Contractor as the State deems
             necessary to protect the State against loss, including loss as a result of outstanding liens, claims of
             former lien holders, or for the excess costs incurred in procuring similar goods or services. Contractor
             shall be liable for excess costs incurred by the State in procuring from third parties replacement Work,
             Services or substitute Goods as cover.
   B. Early Terminationin the Public Interest
       The State is entering into this Contract for the purpose of carrying out the public policy of the State of
       Colorado, as determined by its Governor, General Assembly, and/or Courts. Ifthis Contract or any Task

                                                       Page 13 of21
             Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 15 of 32



     Order ceases to fiirther the public policy of the State, the State, in its sole discretion, may terminate this
     Contract or such Task Order in whole or in part. Exercise by the State of this right shall not constitute a
     breach of the State’s obligations hereunder or under any Task Order. This subsection shall not apply to a
     termination of this Contract or any Task Order by the State for cause or breach by Contractor, which shall be
     governed by §15.A. or as otherwise specificallyprovided for herein or in a Task Order.
       i. Method and Content
            The State shall notify Contractor of such termination in accordance with §16. The notice shall specify
            the effective date of the termination and whether it affects all or a portion of this Contract or any Task
            Order.
       ii. Obligations and Rights
            Upon receipt of a termination notice, Contractor shall be subject to and comply with the same
            obligations and rights set forth in §15.A.i.
       iii. Payments
            If this Contract or any Task Order is terminated by the State pursuant to this §15.B, Contractor shall be
            paid an amount which bears the same ratio to the total reimbursement under this Contract or such Task
            Order as Contractor’s obligations that were satisfactorilyperformed bear to the total obligations set forth
            in this Contract or such Task Order, less payments previously made. Additionally,if terminated Task
            Order is less than 60% completed, the State may reimburse Contractor for a portion of actual out-—of——
            pocket expenses (not otherwise reimbursed under such Task Order) incurred by Contractorwhich are
            directly attributable to the uncompleted portion of Contractor’s obligations hereunder; provided that the
            sum of any and all reimbursement shall not exceed the maximum amount payable to Contractor under
            such Task Order.
C. Terminationof Task Orders
    A termination of this Contract for any reason shall constitute a termination of all Task Orders issued and
    outstanding under this Contract.
D. Remedies Not Involving Termination
     The State, in its sole discretion, may exercise one or more of the following remedies in addition to other
     remedies available to it:
       i. Suspend Performance
            Suspend Contractor’s performance with respect to all or any portion of this Contract or any Task Order
            pending necessary corrective action as specified by the State without entitling Contractor to an
            adjustment in price/cost or performance schedule. Contractor shall promptly cease performance and
            incurring costs in accordance with the State’s directive and the State shall not be liable for costs
            incurred by Contractor after the suspension of performance under this provision.
       ii. Withhold Payment
            Withhold payment to Contractor until corrections in Contractor"s performance are satisfactorilymade
            and completed.
       iii. Deny Payment
            Deny payment for those obligations not performed, that due to Contractor’s actions or inactions cannot
            be performed or, if performed, would be of no value to the State; provided, that any denial of payment
            shall be reasonably related to the value to the State of the obligations not performed.
       iv. Removal
            Notwithstandingany other provision herein, the State may demand immediate removal of any of
            Contractor’s employees, agents, or Subcontractorswhom the State deems incompetent, careless,
            insubordinate, unsuitable, or otherwise unacceptable, or whose continued relation to this Contract or any
            Task Order is deemed to be contrary to the public interest or the State’s best interest.
       v. Intellectual Property
            If Contractor infringes on a patent, copyright, trademark, trade secret or other intellectual property right
            while performing its obligations under this Contract or any Task Order, Contractor shall, at the State’s
            option (a) obtain for the State or Contractor the right to use such products and services; (b) replace any

                                                     Page 14 of21
                   Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 16 of 32



                 Goods, Services, or other product involved with non-infringing products or modify them so that they
                 become non-infringing; or, (c) if neitherof the foregoing alternatives are reasonably available, remove
                 any infringing Goods, Services, or products and refund the price paid therefore to the State.
16. NOTICES and REPRESENTATIVES
   Each individual identified below is the principal representative of the designating Party. All notices required to be
   given hereunder or under any Task Order shall be hand delivered with receipt required or sent by certified or
   registered mail to such Party’s principal representative at the address set forth below. In addition to, but not in lieu
   of a hard-copy notice, notice also may be sent by e-mail to the e-mail addresses, if any, set for:h below. Either
   Party may from time to time designate by written notice substitute addresses or persons to whom such notices
   shall be sent. Unless otherwise provided herein, all notices shall be effective upon receipt.
   A. State:
                                Todd Olson, CFO
                                Governor’s Office of Information Technology
                                601 East 18*“ Avenue, Suite 250
                                Denver, CO 80203
                                   OITContracts@state.co.us
   B. Contractor:
                                   Arne Gerhard
                                   innoWake International, Inc.
                                   580 California Street
                                   San Francisco, CA 94104
                                   arne.gerhard@innowake.com
17. RIGHTS IN DATA, DOCUMENTS, AND COMPUTER SOFTWARE
   Unless provided to the contrary in a Task Order, any software, research, reports, studies, data, photographs,
   negatives or other documents, drawings, models, materials, or Work Product of any type, including drafts,
   prepared by Contractorin the performance of its obligations under this Contract or any Task Order shall be the
   exclusive property of the State and, all Work Product shall be delivered to the State by Contractor upon
   completion or termination hereof. The State’s exclusive rights in such Work Product shall include, but not be
   limited to, the right to copy, publish, display, transfer, and prepare derivative works. Contractor shall not use,
   willinglyallow, cause or permit such Work Product to be used for any purpose other thanthe performance of
   Contractor’s obligations hereunder or under any Task Order without the prior written consent of the State. The
   effect of any provision to the contrary in a Task Order shall be limited to software, research, reports, studies, data,
   photographs, negatives or other documents, drawings, models, materials, or WorkProduct prepared under such
   Task Order.
18. GOVERNMENTALIMMUNITY
   Liabilityfor claims for injuries to personsor property arising from the negligence of the State of Colorado, its
   departments, institutions, agencies, boards, officials, and employees is controlled and limited by the provisions of
   the Governmental Immunity Act, CRS §24-l0-101, et seq., and the risk management statutes, CRS §24-30-l50l,
   et seq., as   amended.
19. STATEVVIDECONTRACT MANAGEMENT SYSTEM
      A. Application
       If the maximum amount payable to Contractor under this Contract is       $100,000 or greater, either on the
       Effective Date or at anytime thereafter, this §19. applies.
     B. Agreement




                                                          Page 15 of21
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 17 of 32



       Contractor agrees to be governed, and to abide, by the provisions of CRS §§24-102-205, l02—206, 103-601,
       103.5-101 and l05——l02 concerning the monitoring of vendor performance on state contracts and inclusion of
       contract performance information in a statewide contract management system.
      C. Evaluation and Review
       Contractor’s performance shall be subj ect to Evaluation and Review in accordance withthe terms and
       conditions of this Contract, Task Order, State law, including CRS §24~—l03.5-101, and State Fiscal Rules,
       Policies and Guidance. Evaluation and Review of Contractor’s performance shall be part of the normal
       contract administration process and Contractor’s performance will be systematically recorded in the statewide
       Contract Management System. Areas of Evaluation and Review shall include, but shall not be limited to
       quality, cost and timeliness. Collection of information relevant to the performance of Contractor’s obligations
       under this Contract and any Task Orders shall be determined by the specific requirements of such obligations
       and shall include factors tailored to match the requirements of Contractor’s obligations. Such performance
       informationshall be entered into the statewide Contract Management System at intervals established herein in
       the Task Orders and a final Evaluation, Review and Rating shall be rendered within 30 days of the end of the
       Contract Term. Contractor shall be notified following each performance Evaluation and Review, and shall
       address or correct any identified problem in a timely manner and maintain work progress. Should the final
       performance Evaluation and Review determine that Contractor demonstrated a gross failure to meet the
       performance measures established hereunder, the Executive Director of the Colorado Department of
       Personnel and Administration(Executive Director), upon request by OIT, and showing of good cause, may
       debar Contractor and prohibit Contractor from bidding on future contracts. Contractor may contest the final
       Evaluation, Review and Rating by: (a) filing rebuttal statements, which may result in either removal or
       correction of the evaluation (CRS §24-105-102(6)), or (h) under CRS §24-105-102(6), exercising the
       debarment protest and appeal rights provided in CRS §§24-l09——l06, 107, 201 or 202, which may result in the
       reversal of the debarment and reinstatement of Contractor, by the Executive Director, upon showing of good
       cause.
      D. Notification
          vi. Evaluation and Review
               Contractor shall be notified following each performance Evaluation and Review, and shall address or
               correct any identified problem in a timely manner and maintain work progress.
          vii. Rebuttal/Protest and Appeal
               Contractor may contest the final Evaluation, Review and rating by filing rebuttal statements, which
               may result in either removal or correction of the evaluation (CRS §24-l05—-102(6)).
20. GENERAL PROVISIONS
   A. Assignment and Subcontracts
       Contractor’s rights and obligations hereunder and under each Task Order are personal and may not be
       transferred, assigned or subcontractedwithout the prior, written consent of the State. Any attempt at
       assignment, transfer, subcontractingwithout such consent shall be void. All assignments, subcontracts, or
       Subcontractors approved by Contractor or the State are subject to all of the provisions hereof and of any
       applicable Task Order. Contractor shall be solely responsible for all aspects of subcontractingarrangements
       and performance.
   B. Binding Effect
       Except as otherwise provided in §20.A, all provisions herein contained or in any Task Order, including the
       benefits and burdens, shall extend to and be bindingupon the Parties’ respective heirs, legal representatives,
       successors, and assigns.
   C. Captions
       The captions and headings in this Contract are for convenience of reference only, and shall not be used to
       interpret, define, or limit its provisions.
   D. Counterparts



                                                      Page 16 of21
               Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 18 of 32



       This Contract may be executed in multiple identical original counterparts, all of which shall constitute l
       agreement.
E. Entire Understanding
     This Contract represents the complete integration of all understandings between the Parties and all prior
     representations and understandings, oral or written, are merged herein. Prior or contemporaneous additions,
     deletions, or other changes hereto shall not have any force or effect whatsoever, unless embodied herein.
F. Indemnification
     Contractor shall indemnify, save, and hold harmless the State, its employees and agents, against any and all
     claims, damages, liabilityand court awards including costs, expenses, and attorney fees and related costs,
     incurred as a result of any act or omission by Contractor, or its employees, agents, Subcontractors, or
     assignees pursuant to the terms of this Contract or any Task Order; however, the provisions hereof shall not
     be construed or interpreted as a waiver, express or implied, of any of the immunities, rights, benefits,
     protection, or other provisions, of the Colorado Governmental Immunity Act, CRS §24-10-101 et seq., or the
     Federal Tort Claims Act, 28 USC §267l et seq., as applicable, as now or hereafter amended.
G. Jurisdiction and Venue
     All suits or actions related to this Contract or any Task Order shall be filed and proceedings held in the State
     of Colorado and exclusive venue shall be in the City and County of Denver.
H. Modification
       i. By the Parties
           Except as specifically provided in this Contract, modifications of this Contract shall not be effective
           unless agreed to in writing by the Parties in an amendment to this Contract, properly executed and
           approved in accordance with applicable Colorado State law, State Fiscal Rules. Modifications permitted
           under this Contract, other than contract amendments, shall conform withthePolicies of the Office of the
           State Controller, including, but not limited to, the policy entitled MODIFICATIONS OF CONTRACTS
           -TOOLS AND FORMS.
       ii. By Operation of Law
           This Contract and all Task Orders are subject to such modifications as may be required by changes in
           Federal or Colorado State law, or their implementing regulations. Any such required modification shall
           automaticallybe incorporated into and be part of this Contract and such Task Orders on the effective
           date of such change, as if fully set forth herein.
1. Order of Precedence
     The provisions of this Contract shall govern the relationship of the Parties. In the event of conflicts or
     inconsistencies between this Contract and its exhibitsand attachments, including, but not limited to, those
     provided by Contractor, such conflicts or inconsistencies shall be resolved by reference to the documents in
       the following order of priority:
        i. Colorado Special Provisions,
        ii. The provisions of the main body of this Contract,
        iii. ExhibitA Safeguarding Federal Tax Inforamtion (“FTI”),
                      -~




        iv. ExhibitB Statement of Work,
                      -~




        v. Exhibit C —-—
                        Pricing and Rates,
        vi. The provisions of any Task Order.
J.   Severability
    Provided this Contract can be executed and performance of the obligations of the Parties accomplished
    withinits intent, the provisions hereof or of any Task Order are severable and any provision that is declared
    invalid or becomes inoperable for any reason shall not affect the validity of any other provision hereof,
    provided that the Parties can continue to perform their obligations under this Contract or such Task Order in
    accordance withits intent.
K. Survival of Certain ContractTerms




                                                      Page 17 of21
               Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 19 of 32



        Notwithstandinganything herein to the contrary, provisions of this Contract or of any Task Order requiring
        continued performance, compliance, or effect after termination hereof, shall survive such termination and
        shall be enforceable by the State if Contractor fails to perform or comply as required.
   L. Taxes
       The State is exempt from all federal excise taxes under IRC Chapter 32 (No. 84-730l23K) and from all State
       and local government sales and use taxes under CRS §§39-26-101 and 201 et seq. Such exemptions apply
       when materials are purchased or services are rendered to benefit the State; provided however, that certain
       political subdivisions (e.g., City of Denver) may require payment of sales or use taxes even though the
       product or service is provided to the State. Contractor shall be solely liable for paying such taxes as the State
       is prohibited from paying or reimbursing Contractor for such taxes.
   M. Third Party Beneficiaries
       Enforcement of this Contract, Task Orders, and all rights and obligations hereunder are reserved solely to the
       Parties. Any services or benefits which third parties receive as a result of this Contract or any Task Order are
       incidental to the Contract, and do not create any rights for such third parties.
   N. Waiver
       Waiver of any breach under a term, provision, or requirement of this Contract or any Task Order, or any right
       or remedy hereunder, whether explicitly or by lackof enforcement, shall not be construed or deemed as a
       waiver of any subsequent breach of such term, provision or requirement, or of any other term, provision, or
        requirement.
   0. CORA Disclosure
       To the extent not prohibited by federal law, this Contract, each Task Order, and the performance measures
       and standards under CRS §24—~l 03.5-l0l, if any, are subj ect to public release through the Colorado Open
       Records Act, CRS §24-72-101, et seq.
21. COLORADO SPECIAL PROVISIONS
   These Special Provisions apply to all Contracts except where noted in italics. For purposes of this §21, the term
   “Contract” shall include all Task Orders issued hereunder.
   A. CONTROLLER’S APPROVAL. CRS §24-30-202 (1).
        This Contract shall not be valid until it has been approved by the Colorado State Controller or designee.
   B. FUND AVAILABILITY.            CRS §24—-30-202(5.5).
        Financial obligations of the State payable after the current fiscal year are contingent upon funds for that
        purpose being appropriated, budgeted, and otherwise made available.
   C. GOVERNMENTALIMMUNITY.
        No term or condition of this Contract shall be construed or interpreted as a waiver, express or implied, of any
        of the immunities, rights, benefits, protections, or other provisions, of the Colorado Governmental Immunity
        Act, CRS §24—l0—-101 et seq., or the Federal Tort Claims Act, 28 USC §§l346(b)and 2671 et seq., as
        applicable now or hereafter amended.
   D. INDEPENDENT CONTRACTOR
        Contractor shall perform its duties hereunder as an independent contractor and not as an employee. Neither
        Contractor nor any agent or employee of Contractor shall be deemed to be an agent or employee of the State.
        Contractor and its employees and agents are not entitled to unemployment insurance or workers
        compensation benefits through the State and the State shall not pay for or otherwise provide such coverage
        for Contractor or any of its agents or employees. Unemployment insurance benefits will be available to
        Contractorand its employees and agents only if such coverage is made available by Contractor or a third
       party. Contractor shall pay when due all applicable employment taxes and income taxes and local head taxes
        incurred pursuant to this Contract. Contractor shall not have authorization,express or implied, to bind the
        State to any agreement, liabilityor understanding, except as expressly set forth herein. Contractor shall (a)
       provide and keep in force workers’ compensation and unemploymentcompensation insurance in the amounts
       required by law, (b) provide proof thereofwhen requested by the State, and (c) be solely responsible for its
       acts and those of its employees and agents.


                                                       Page 18 of21
            Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 20 of 32



E. COMPLLANCE WITH LAW.
    Contractor shall strictly comply with all applicable federal and State laws, rules, and regulations in effect or
    hereafter established, including, without limitation, laws applicable to discriminationand unfair employment
     practices.
F. CHOICE OF LAW.
     Colorado law, and rules and regulations issued pursuant thereto, shall be applied in the interpretation,
     execution, and enforcement of this Contract. Any provision included or incorporated herein by reference
     which conflicts with said laws, rules, and regulations shall be null and void. Any provision incorporated
     herein by reference which purports to negate this or any other Special Provision in whole or in part shall not
    be valid or enforceable or available in any action at law, whether by way of complaint, defense, or otherwise.
    Any provision rendered null and void by the operation of this provision shall not invalidate the remainder of
     this Contract, to the extent capable of execution.
G. BINDING ARBITRATIONPROHIBITED.
    The State of Colorado does not agree to binding arbitrationby any extra-judicialbody or person. Any
    provision to the contrary in this Contact or incorporated herein by reference shall be null and void.
H. SOFTWAREPIRACY PROHIBITION. Governor’s Executive Order D 002 00.
     State or other public funds payable under this Contract shall not be used for the acquisition, operation, or
    maintenance of computer software in violation of federal copyright laws or applicable licensing restrictions.
    Contractor hereby certifies and warrants that, during the term of this Contract and any extensions, Contractor
    has and shall maintain in place appropriate systems and controls to prevent such improper use of public
    funds. If the State determines that Contractoris in violation of this provision, the State may exercise any
    remedy available at law or in equity or under this Contract, including, without limitation, immediate
    termination of this Contract and any remedy consistent withfederal copyright laws or applicable licensing
    restrictions.
1. EMPLOYEEFINANCIAL INTEREST/CONFLICTOF INTEREST. CRS §§24—»18--201 and 24-50-507.
    The signatories aver that to their knowledge, no employee of the State has any personal or beneficial interest
    whatsoever in the service or property described in this Contract. Contractor has no interest and shall not
    acquire any interest, direct or indirect, that would conflict in any manner or degree withthe performance of
    Contractor’s services and Contractor shall not employ any person having such known interests.
J. VENDOR OFFSET. CRS §§24-30-202 (1) and 24-30-202.4.
    [Not applicable to intergovernmental agreements] Subject to CRS §24-30--202.4 (3.5), the State Controller
    may withhold payment under the State’s vendor offset intercept system for debts owed to State agencies for:
    (a) unpaid child support debts or child support arrearages; (b) unpaid balances of tax, accrued interest, or
    other charges specified in CRS §39—2l-101, et seq.; (c) unpaid loans due to the Student Loan Division of the
    Department of Higher Education; (d) amounts required to be paid to the Unemployment Compensation
    Fund; and (e) other unpaid debts owing to the State as a result of final agency determination or judicial
    action.
K. PUBLIC CONTRACTSFOR SERVICES. CRS §8-17.5-101.
    [Not applicable to agreements relating to the offer, issuance, or sale of securities, investment advisory
    services or fund management services, sponsored projects, intergovernmental agreements, or
    information technology services or products and services] Contractor certifies, warrants, and agrees that it
    does not knowingly employ or contract with an illegal alien who will perform work under this Contract and
    will confirm the employment eligibilityof all employees who are newly hired for employment in the United
    States to perform work under this Contract, throughparticipation in the E-Verify Program or the State
    program established pursuant to CRS §8-17.5-l02(5)(c), Contractor shall not knowinglyemploy or contract
    with an illegal alien to perform work under this Contract or enter into a contract with a Subcontractorthat
    fails to certify to Contractor that the Subcontractorshall not knowingly employ or contract with an illegal
    alien to perform work under this Contract. Contractor (a) shall not use E-Verify Program or State program
    procedures to undertake pre—employment screening of job applicants while this Contract is being performed,
    (b) shall notify the Subcontractorand the contracting State agency withinthree days if Contractor has actual

                                                   Page 19 of21
             Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 21 of 32



     knowledge that a Subcontractoris employing or contracting with an illegal alien for work under this
     Contract, (c) shall terminate the subcontractif a Subcontractordoes not stop employing or contracting with
     the illegal alien withinthree days of receiving the notice, and ((1) shall comply withreasonable requests made
    in the course of an investigation, undertaken pursuant to CRS §8-17.5-102(5), by the Colorado Department
    of Labor and Employment. If Contractor participates in the State program, Contractor shall deliver to the
    contracting State agency, Institution of Higher Education or political subdivision, a written, notarized
    affirmation, affirming that Contractorhas examined the legal work status of such employee, and shall
    comply with all of the other requirements of the State program. If Contractor fails to comply with any
    requirement of this provision or CRS §8-l'7.5—-l0l et seq., the contracting State agency, institution of higher
    education or political subdivision may terminate this Contract for breach and, if so terminated, Contractor
    shall be liable for damages.
L. PUBLIC CONTRACTSWITH NATURAL PERSONS. CRS §24-76.5-101.
    Contractor, if a natural person eighteen (18) years of age or older, hereby swears and affirms under penalty
    of perjury that he or she (a) is a citizen or otherwise lawfully present in the United States pursuant to federal
    law, (b) shall comply with the provisions of CRS §24—-76.5-«L0; et seq., and (c) has produced one form of
    identificationrequired by CRS §24-76.5~l03 prior to the effective date of this Contract.

                                                                                                   SP3 Effective 1/ 1/09




                                                    Page 20 of21
                   Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 22 of 32



    Contract Routing Number

                        LHJ;tBARtguass.:Isa@1;o.aa)zaaatE§tI1':E.a.1H1s.Qn.IagtI
I




                      for Contractor hereby swear and affirm that t-hey are authorizedto act on Contraetor’s behalfand               acknowledge
                                      that the State is relying on their representations to that effect.


                      CONTRACTOR
                                                                                       STATE OF COLORADO
                  innoWake International, Inc.
                                                                                  John W. Hickenlooper GOVERNOR
    By: mmArne Gerhard
          PI‘ii1tNam0 0fAtith0I‘iZ€dIndividual           .
                                                                          Governor’s Office of Information Technology
                                         I
                                                                     Kristin Russell,   Secretary of          nology and State Chief Information




      Date:   Wjune 1512012                                                                Dam» .
                                                                                                                7 /2
                                                                                                                   ..




                                                                                              LEGAL REVIEW
                                                                                        John W. Suthers, Attorney General



                                                                                    Signature       -   Assistant Attorney General


                                                                                        Date:

                    ALL CONTRACTSRE                 Ui1R.£&?£BQ EE§lAl&CQE B
    CRS  §24—30-202 requires the State Controller to approve all State contiaéié. This Contractis not valid until signed and dateiziwbelow
        by the State Controller or delegate. Contractor is not authorizedto begin performance until such time. if Contractor begins
      performing prior thereto, the State of Colorado is not obligated to pay Contractor for such performance or for any goods and/or
                                                        services   provided hereunder.
                                                                                                                                                   _




                                                        STATE CONTROLLER
                                                        avid J. II




                                                              Page 21 of21
                    Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 23 of 32



EXHIBIT A     -—~   SAFEGUARDING FEDERAL TAX INFORMATION (“FTI”)
   Pursuant to Intemal Revenue Service, Publication 1075, Exhibit 7, Contract Language for General Services, the
   Contractor agrees to comply withthe following:
1. Performance
   In performance of this Contract, the Contractor agrees to comply with and assume responsibilityfor compliance
   by his or her employees with the following requirements:
   A. All Work will be performed under the supervision of the Contractor or the Contractor’s responsible employees.
   B. Any Federal tax returns or return information (hereafter referred to as returns or return information) made
      available shall be used only for the purpose of carrying out the provisions of this Contract. Information
      contained in such material shall be treated as confidential and shall not be divulged or made known in any
      manner to any person except as may be necessary in the performance of this Contract. Inspection by or
      disclosure to anyone otherthan an officer or employee of the Contractoris prohibited.
   C. All returns and return informationwill be accounted for upon receipt and properly stored before, during, and
      after processing. In addition, all related output and products will be given the same level of protection as
      required for the source material.
   D. No work involving returns and return informationfurnished under this Contract will be subcontractedwithout
      prior written approval of the IRS.
   E. The Contractorwill maintain a list of employees authorizedaccess. Such list will be provided to the State and,
      upon request, to the IRS reviewing office.
   F. The State will have the right to void the Contract if the Contractor fails to provide the safeguards described
      above.
2. Criminal/CivilSanctions
   A. Each officer or employee of any person to whom returns or return information is or may be disclosed shall be
      notified in writing by such person that returns or return informationdisclosed to such officer or employee can
      be used only for a purpose and to the extent authorizedherein, and that further disclosure of any such returns or
      return information for a purpose or to an extent unauthorizedherein constitutes a felony punishable upon
      conviction by a fine of as much as $5,000 or imprisonment for as long as five years, or both, together with the
      costs of prosecution. Such person shall also notify each such officer and employee that any such unauthorized
      future disclosure of returns or return information may also result in an award of civil damages against the
      officer or employee in an amount not less than $1,000 with respect to each instance of unauthorizeddisclosure.
      These penalties are prescribed by [RC §§72l3 and 7431 and set forth at 26 CFR §30l .6l03(n)-1.
   B. Each officer or employee of any person to whom returns or return information is or may be disclosed shall be
      notified in writing by such person that any return or return informationmade availablein any format shall be
      used only for the purpose of carrying out the provisions of this Contract. Informationcontained in such
      material shall be treated as confidential and shall not be divulged or made known in any manner to any person
      except as may be necessary in the performance of this Contract. Inspection by or disclosure to anyone without
      an official need to know constitutes a criminal misdemeanor punishable upon conviction by a fine of as much
      as $1,000 or imprisonment for as long as 1 year, or both, together withthe costs of prosecution. Such person
      shall also notify each such officer and employee that any such unauthorizedinspection or disclosure of returns
      or return information may also result in an award of civil damages against the officer or employee [United
      States for Federal employees] in an amount equal to the sum of the greater of $1,000 for each act of
      unauthorizedinspection or disclosure with respect to which such defendant is found liable or the sum of the
      actual damages sustained by the plaintiff as a result of such unauthorizedinspection or disclosure plus in the
      case of a willful inspection or disclosure which is the result of gross negligence, punitive damages, plus the
      costs of the action. The penalties are prescribedby [RC §§72l3A and 7431. (3) Additionally,it is incumbent
      upon the Contractor to inform its officers and employees of the penalties for improper disclosure imposed by
      the PrivacyAct of 1974, 5 USC §552a (“PrivacyAct”). Specifically, 5 USC §552a(i)(l), which is made
      applicable to Contractors by 5 USC §552a(m)(l), provides that any officer or employee of a Contractor, who
                                                           A-1
                Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 24 of 32



       by virtue of his/her employment or official position, has possession of or access to the State records which
       contain individually identifiable information, the disclosure of which is prohibited by the Privacy Act or
       regulations established thereunder, and who knowing that disclosure of the specific material is so prohibited,
       willfullydiscloses the material in any manner to any person or agency not entitled to receive it, shall be guilty
       of a misdemeanor and fined not more than $5,000.
    C. Granting a Contractor access to FTI must be preceded by certifying that each individual understands the State’
       security policy and procedures for safeguarding IRS information. Contractors must maintain their authorization
       to access FTI through annual recertification. The initial certification and recertification must be documented
       and placed in the State’ files for review. As part of the certification and at least annually afterwards,
       Contractors should be advised of the provisions of [RC §§743 l, 7213, and 7213A (see Exhibit 6, IRC §743l
       Civil Damages for UnauthorizedDisclosure of Returns and Return Informationand Exhibit 5, IQRC §'72l3
       UnauthorizedDisclosure of Information). The training provided before the initial certification and annually
       thereafter must also cover the incident response policy and procedure for reporting unauthorizeddisclosures
       and data breaches. (See §10) For boththe initial certification and the annual certification, the Contractor should
       sign, either with ink or electronic signature, a confidentiality statement certifying their understanding of the
       security requirements.
3. Inspections
    The IRS and the State shall have the right to send its officers and employees into the offices and plants of the
    Contractorfor inspection of the facilitiesand operations provided for the performance of any Workunder this
    Contract. On the basis of such inspection, specific measures may be required in cases where the Contractor is
    found to be noncompliant with Contract safeguards.
                      Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 25 of 32




EXHBIT B        —--   STATEMENTOF WORK
1. Introduction
    The State requires specialized technical services to Migrate to contemporary operating platforms certain legacy
    business application systems used by the State. Each Migration provided pursuant to this Contract shall be the
    subject of a separate Task Order in accordance with §6.D of this Contract. Each Legacy System Migrated under
    this Contract shall move to a modern programming language and hardware platform while preserving all of its
    original functionality and business process structures. From a user’s perspective, the behaviorof each Migrated
    application shall be identical to that of the original application. The Migration shall have no impact with respect
    to performance, timing, frequency, or any other properties of the original application apparent to the user. In
    addition, there shall be no impact on usabilityduring a Migration.
     Each Migration performed by Contractor shall include the following elements unless specifically excluded in the
     associated Task Order:
     Contractor shall employ a toolset that allows up to 100% automaticconversion. The conversion shall be
     customizable according to the State’s requirements regarding the resulting code conventions. Such conventions
     include, but are not limited to, the following:
     A. Coding style (i.e., where to place {}s, how to comment (// vs /**/), etc.);
     B. Variable naming (what to do with illegal symbols such as #, -, keywords);
     C. Object naming;
     D. Method naming (subroutines to methods); and/or
     E. Copycode unfolding.
2.   Target Platform Architecture
     Each Migrated Legacy System shall operate on a Target Platform compatible with the State’s existing web
     platform and operating enviromnent. The Target Platform and its properties shall be specified in the pertinent
     Task Order.
3.   Project Plan
     Prior to the start of each Migration Contractor shall deliver a project plan for the State’s review and written
     approval. The proposed plan shall comply with Project Management Institute (PMI) standards and project
     management best practices.
4. Migration Project Team
    Not less than 30 days before the scheduled start of each Migration, Contractor shall provide the State withthe
    name, job title, role, and qualifications of each proposed member of the project management team, together with
    resumes and references for each named individual. Resumes shall describe each person’s educational
    background, experience, and other pertinent professional data in sufficient detail to demonstrate each person’s
    qualifications for the project. The State shall have the right, without further authorization,to verify references and
    sources provided by Contractor.

5. Implementation Phases
    A. Initial Component Build
         During this phase of the Migration Contractor shall provide the State with training and tooling necessary to
         the State to support the application as required by the State.
    B. Pilot Implementation                    .




         The pilot implementation of the Migration shall run the Legacy System and Target Platform side by side.
         Immediate fallbackto the Legacy System shall be available at all times during this phase. The State shall
         continue to maintain the Legacy System while Migration to the Target Platform is being completed. This
         phase shall last as long as the State requires to increase load or volume or add more users.
    C. Statewide Implementation
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 26 of 32



          During this phase of the Migration, any mainframe dependent components shall be moved by Contractor to
          an Open System (OS). The Contractor shall perform the following:
           i. Migration of any z/OS dependent component to web architecture
                 6   Batch jobs
                 0   Assembler, Cobol
                  6   Interfaces
           ii. Performance testing of any additional hardware components the State provides. During this step,
               Contractor shall verify the performance of the production hardware, to ensure desired response times.
6. Code and Data Migration
   A. FunctionallyEquivalent Migrated System
        Each Target Platform shall be functionallyequivalent to the Legacy System and in an environment
        compatible withthe then existing Legacy System environment. A “functionallyequivalent” system shall be
        one that continues to support all existing applicationfunctionality with no changes to State agency business
        processes and minimal changes to the end users’ experience.
   B. N o Disruption of Operations
        Each Target Platfonn shall perform at a level which does not disrupt operations of other agencies dealing
        withthe State agency for which the Migration was performed, without regard to whether such other agencies
        are State agencies or agencies of other governmental entities.
   C. Maintenance of Migrated System
        Each Target Platform shall allow the State to maintain the system without the use of proprietary tools or
        libraries such as run—-time conversion engines. If the Migration requires the conversion of programming code
        using automated tools, the resulting “new” programming code must be readable and maintainable
        programming code. The size of the codebase of the Target Platform shall not be unduly larger than the size
        of the Legacy System.
   D. Training and Support
        Contractorshall provide the State withall necessary training to allow the State to provide ongoing support,
        maintenance and enhancement of the Target Platform, without on~going third-partydevelopment support and
        Without the need for any proprietary compilationtoolset.
   E. No changes for end-—users
        There shall be no change in the end-user layer of any applicationMigrated. Migrated applications shall be
        delivered to the end-user in exactly the same way that the original application was delivered.
7. Bad data detection and correction
   A. Corrupt data based on definition
       Contractorshall find corrupt data based on the data definition (e.g., DDM, FDT) and the actual data content
       (e.g., using alphanumeric characters in numeric fields).
   B. Original data corrupt                                                                                       .




       If data has been corrupted from previous data transfers, Contractor’s data transfer programs shall detect such
       corrupt data and correct it where possible. Contractor shall perform all labor required to analyze the corrupt
       data and define a clean-up policy for each Migration.
   C. Physically OK but logically corrupt data
       If data is logically corrupt (i.e., missing foreign keys) Contractor will require the State’s assistance to fix the
       data. In addition to correct data, Contractor’s conversion mechanism requires correct code, so the entire
       application must be in a state in which a catall over all the code produces the actual application running in
       production. The State will ensure all code is correct.
8.   Testing
     Contractor shall provide to the State a testing plan for the converted code and Target Platform. Testing shall
     include unit testing, system integration testing, regression testing, performance testing, and user acceptance
     testing by a group that includes representation of workers outside the agency who interact with agency systems.

                                                             B»-2
                    Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 27 of 32



      The Contractor shall ensure the results of all testing are identical to the results of the same processes run against
      the Legacy System. Each Task Order shall identify the appropriate Party responsible for conducting the testing.
9. Final Acceptance Criteria
   Unless the Parties agree to different criteria in a Task Order, final acceptance criteria will include the following.
   The State has written approval over all deliverables:
      A. Development methodologyis clear, and new development is possible;
      B. Changes can be promoted from the development environment through the test environment and into production
         without disruption;
      C. The Target Platform contains the same number of screens and workflows as the Legacy System;
      D. The same keyboard shortcuts are available in the Target Platform and the Legacy System;
      E. The same menuing / direct command capabilitiesare available in the Target Platform and the Legacy System;
         and
      F. The Target Platform responds withinthe same response time asthe Legacy System.
10.    Migration warranties
      Contractor shall warrant that each Target Platform is free of errors that cause material deviation from the
      requirements specified in this Contract, and any specific requirements specified in the associated Task Order, for a
      period of 6 months after the date of the State’s final written acceptance of the Target Platform. Contractor shall
      maintain an on——site presence in Colorado after completion of the statewide deployment of each Target Platform
      until final acceptance of the Target Platform. During the 6 month warranty period, Contractor shall correct all
      essential, critical and major errors or deficiencies in the Target Platform at no additional cost to the State.
      Essential, critical and major deficiencies are defined as follows:
      A. Essential Deficiencies
          “Essential Deficiencies” means defects that result in the failure of a complete software system, of a
          subsystem, or of a software unit (program or module) withinthe Target Platform. Data corruption, inability
          to use the complete software system or subsystem, or unacceptable system performance would all fall into
          this category.
      B. Critical Deficiencies
          “Critical Deficiencies” means defects that result in failureof a major functionality,with no workaround.
          Frequent or reproducible crashes would fall into this category, as would a failure of a major functionalityto
          work.
      C. Major Deficiencies
          “Major Deficiencies” means defects that do not result in failure, but cause the system to produce incorrect,
          incomplete or inconsistent results, or which materiallyimpair the Target Platform’s usability.
      D. Minor Deficiencies
          “Minor Deficiencies” means defects that do not result in failure, but a work around exists and will be fixed
          during a regular scheduled product update or patch release.
11.   Adaptation
      The State has sole discretion in choosing a Target Platform for each Migration. If a different Target Platform for
      example, Microsoft NET is chosen Contractor shall accommodatethat request. Unless the State indicates
      otherwise, when Contractorformulates each Task Order proposal Contractor shall assume that the State will
      retain its current subject matter experts to maintain and adapt the system in the future. Unless advised to the
      contrary, Contractor shall assume the State will retain the specialized logic contained in the application. VVhere
      technical improvements are required (including, without limitation migrating from Natural to Java, Adabas to
      SQL, mainframe to open systems, green screen to web interfaces) Contractor shall provide the tooling, expertise,
      and training as required by the State to enable the State to perform these tasks on the application. Unless the State
      agrees otherwise in writing Contractor shall plan each Migration to achievethe following:
      A.   Improvements in the application where necessary;
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 28 of 32



   B. Solid foundation   for
                        future development (.NET or Java,       SQL);
   C. Web framework architecture;
   D. 100% same functionality as Legacy System.
12. Modernization
   If Modernization is required by the State in the relevant Task Order, Contractor shall Modernize the Legacy
   System from the ground up reusing as much of the system as possible to retain existing business logic. Each
   Modernization shall:
   A. Provide an environment in which the process to build future new requirements to the system is simplified;
   B. Extract existing business logic from the system in a reusable fashion;
   C. Provide service-oriented architecture that allows the separation of logical application layers (user interface,
      control layer, business logic and application logic) and reuse of business rules in other parts of the system;
   D. Deliver a web-—based application.

   Contractor shall design each Modernized system so that it is   sufficiently flexibleto accommodate any impact
   arising from future innovation.
13. Maintenance
   A. Runtime Software Maintenance
      Upon final acceptance of the Target Platform by the State, Contractor shall maintain any runtime software used
      for the Migration process for a period of 5 years after final acceptance at no additional cost to the State.
      Contractor shall provide updates to the current releases of the runtime software during the 5 year period and
      shall ensure the then current version of the runtime software is installed and operating withthe Target
      Platform. Notwithstandinganythingto the contrary in this Contract, Contractor’s responsibilityto provide
      runtime software maintenance shall survive termination of the Contract.
   B. Life-Cycle Management Software and Task Management Software
      Following final acceptance of the Target Platform, the State may, in its sole discretion, elect optional
      maintenance for lifecycle management software and task management software at the annual maintenance
      rates set forth in Exhibit C, Table C-6. In the event a partial year is elected, the cost shall be prorated
        accordingly.
    .
        Custom Maintenance Services
        The State may, in its sole discretion, elect to acquire custom maintenance services from the Contractor on a
        time and materials basis at the rates in Exhibit C. Such custom maintenance shall be specified on the relevant
        Task Order or via option letter.
                 Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 29 of 32




EXHBIT C   --~
                 PRICES AND RATES
 The pricing listed below includes all fees, costs and expenses, including but not limited to, labor costs, travel
 expenses, parts, services, repair, removal, replacement, mileagecharges, supplies, mailing charges, installation,
 testing, communications, order and order tracking, reporting, debugging, analysis, delivery charges and other
 expenses including license fees, and expenses for the Migrations and Modernizations for the associated systems.
 The pricing listed below in Table C-1 is based on the assumption that the applications listed will be Migrated to a
 Java Target Platform. Table C-1’s pricing is pricing solely for the migration of the Departement of Labor and
 Employment’s Colorado Automated Tax System (CATS),the Departement of Labor and Employment"s Workers’
 Compensation System (WCS), and the Department of Revenue’s Drivers’ License System (DLS) to a Java Target
 Platform.
                     Table C-1, Java Target Platform Migration and Modernization         Pricing
                                   Description                                                 Pricing
  CATS Single Migration to Java Target Platform                                                          $2,000,000
  WCS Single Migration to Java Target Platform                                                           $4,000,009“,
  DLS Single Migration to Java Target Platform                                                           $6,000,000
  CATS and WCS Simultaneous Migration to Java Platform                                                   $4,800,000
  CATS and DLS Simultaneous Migration to Java Platform                                                   $6,400,000
 WWCS and DLS Simultaneous Migration to Java Platform                                                    $8,000,000
  CATS, WCS and DLS Simultaneous Migration to Java Platform                                              $8,300,000
 The pricing listed below in Table C-2 is based on the assumption that the applications listed will be Migrated to a
 .NET Target Platform instead of the Java Target Platform assumed in Table C-1. Table C-2’s pricing is pricing
 solely for the Migration of CATS, WCS, and DLS to a .NET Target Platform.
                        Table C-2, Optional Migration Pricing for .NET      Target Platform
                                   Description                                                 Pricing
  CATS Single Migration to .NET Target Platform                                                          $2,750,000
  WCS Single Migration to .NET Target Platform                                                           $5,000,000
  DLS Single Migration to NET Target Platform                                                            $7,000,000
  CATS and WCS Simultaneous Migration to NET Target Platform                                             $6,200,000
  CATS and DLS Simultaneous Migration to NET Target Platform                                             $7,800,000
  WCS and DLS Simultaneous Migration to NET Target Platform                                              $9,600,000
  CATS, WCS and DLS Simultaneous Migration to NET Target Platform                                     $l 1,050,000
 The pricing listed below in Table C-3 represents the pricing for Modernization services, which remains the same
 regardless of whetherthe Target Platform being Modernized is platformed in Java or NET. Table C-3’s pricing
 is pricing solely for the Modernization of CATS, WCS, and DLS.
                                        Table C-3, Modernization Pricing
                                   Description                                                 Pricing
  CATS Modernizationfor either Java Platform or NET Platform                                             $l,000,000
  WCS Modernization for either Java Platform or NET Platform                                             $2,000,000
  DLS Modernization for either Java Platform or NET Platform                                             $3,000,000
 The pricing listed below in Table C-4 represents the base pricing for Migration and Modernization services that
 may be requested by the State for future State agency Migration and Modernization projects that have not been
 specifically identified in Table C-1, Table C-2, or Table 0-3 above. The pricing is subject to the Contractor’s
 individual assessment of each individual State agency’s Legacy System and modules and the pricing listed below
 may increase or decrese based on the complexities and size of each individual State agency’s Legacy System
 beingMigrated or Modernized.
            Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 30 of 32



                      Table C-4, Future Migration and ModernizationBase Pricing
           Description                   One‘-By-One Migration                Modernization
 Future System Java Migration                             $1 ,000/module              $500/module
 Future System.NET Migration               $250,000 fee + $1,250/module               $500/module
If two (2) State agencies participate in a simultaneous Migration Contractor shall. discount the total Migration
pricing contained in Table 0-4 for both Migrations by twenty percent (20%); if three (3) or more State agencies
participate in a simulatneous Migration Contractor shall discount the pricing contained in Table 0-4 for all
associated Migrations by thirty-onepercent (31%). The discount stated in the prevous sentence shall apply to
either Java Target Platform Migration or .NET Target Platform Migration proposals based on the pricing
contained in Table C-4 and shall be provided after Contractorhas an opportunity to evaluate and provide a firm
pricing quote for each State agency system being Migrated.
                                    Table C-5, Optional Maintenance Pricing
Hourly Maintenance Rate                                                                                       $125
The pricing listed below in Table 0-6 represents pricing for annual maintenance to the Life-Cycle Management
Software and Task Management Software as specifically discssued in Exhibit B, §13.B.
Table 0-6, Optional Annual Lifecycle Management and Task Management Software Maintenance Rates
Annual Maintenance for 20 user licenses                                                       $21,980
Annual Maintenance for more than 20 user licenses                    p1~0..1-ated based on rate above
The Contractor shall provide all software products   required for each Migration that are not currently used by the
State.
The pricing reflected in the above tables of this ExhibitC shall remain fixed through the end of the term of the
Contract including extensions.
During the term of this Contract the State, in its sole discretion, may increase or decrease the level of goods
or services at the unit prices specified in this Contract. The State may exercise this option by providing a
fully executed option letter to the Contractor in a form substantiallyequivalent to ExhibitE.
                     Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 31 of 32




EXHIBIT D        —   FORM OF TASK ORDER LETTER
 i Date:                     State Fiscal Year:                    Task Order Letter #                       CMS Routing #
  In accordance with Section         of the Master Contract routing number       betweenthe State of Colorado,                                      ,

  Governor’s Office of Information Technology,and innowake International, Inc. beginning Insert start date and
  ending on Insert ending date, the provisions of the Master Contract and any amendments thereto affected by this
  Task Order are modified as follows
  1) Task Order Description. Contractor shall perform the task(s) listed in Contractor’s Task Order proposal
     dated        which is incorporated by reference herein as Task Order #
                        ,
                                                                                                        in accordance withthe provisions
     of the Master Contract (CLIN/CMSrouting #          ).
     Price/Cost. The maximum amount payable by the State for performance of this Task Order is $                                          .
                                                                                                                                              The
     total Master Contract value including all previous amendments, Task Orders, etc., is $
     Performance Period. Contractor shall   complete its obligations under this Task Order on or before
     Effective Date. The effective date hereof is upon approval of the State Controller or       whichever is later.       ,



                                THE PARTIES HERETO HAVE EXECUTED THIS CONTRACT
           I




                                 CONTRACTOR                                                        STATE or COLORADO
                            innoWake International, Inc.                                     John w_ Hickenloopel-, GOVERNOR

                                                                                           Governor’s Office of Information
               Print name of authorizedindividual                                          Technology
                                                                                      Kristin Russell, Secretary of Technology and State
                                                                                                  ChiefInformationOfficer                               o




                                                                                     By:
                                                                                           By: Todd Olson, ChiefFinancial Officer
                                                                                                   Date:
                            Date:


                 4-30-202 requires the State Controller to approve all State Contracts. This Contract is not valid until signed and dat                     I   I




      State Controller or delegate. Contractor is not authorizedto begin performance until such time. If Contractor begins performing prior thereto,
            the o oligated to pay Contractorfor such performance or for any goods and/or services provided hereunder.


                                                            STATE CONTROLLER
                                                           David J. McDermott, CPA


                                                        I)ate:
                   Case 1:20-cv-03962-LJL Document 70-2 Filed 08/24/20 Page 32 of 32




EXHBIT E      -~   FORM OF OPTION LETTER
 Date:                 State Fiscal Year:                        Task Order Letter #                      CMS Routing #

 1) OPTIONS: Choose applicable options allowed in the Contract listed in §1 and in §2 and delete the rest.
       a.   Option to renew only (for an additionai term)
 2) REQUIRED PROVISIONS. All Option Letters shall contain the appropriate provisions set forth below:
      a.   In accordance with Section(s)         of the Original Contract between the State of Colorado, by and
         through the Governor’s Office of Information Technology, and innoWake International, Inc., the State
         hereby exercises its option for an additional term beginning Insert start date and ending on Insert ending
         date at a cost/price specified in Exhibit C Prices and Rates
                                                               -
                                                                                         .




 3) Effective Date. The effective date of this Option Letter is upon approval of the State Controller.

                                                     STATEOF COLORADO
                                              John W. Hickenlooper, GOVERNOR
                                            Governor’s Office of Information Technology
                           Kristin Russell, Secretary of Technology and State ChiefInformationOfficer

                                   By:
                                                By: Todd Olson, Chief Financial Officer
                                                         Date:


                            requires the State Controller to approve all State Contracts. This Contract is not valid until signed and
         the State Controller or delegate. Contractor is not authorizedto begin performance until such time. If Contractor begins performing prior   -




              thereto, the State of Colorado is not obligated to pay Contractor for such performance or for any goods and/or services provided
                                                                          hereunder.


                                                         STATE CONTROLLER
                                                        David J. McDermott, CPA


                                                     Date:




                                                                       E-l
